Motion Granted and Order filed June 15, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00622-CV
                                  ____________

                  ANSON DISTRIBUTING, LLC, Appellant

                                        V.

      STARCO IMPEX, INC. AND USA MILLENNIUM, LP, Appellees


                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-42352

                                    ORDER

      Appellant has filed an unopposed motion for an extension if time to file its’
response and reply brief. The motion is granted. In accordance with our order of
November 18, 2021, setting a briefing schedule:

         • Appellant’s combined response and reply brief is due July 6, 2022
            (word count 22,500); and

         • Appellees’ reply brief is due July 27, 2022 (word count 7,500).



                                 PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Jewell.